956 F.2d 276
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Todd Robert UDELL, Defendant-Appellant,
No. 90-50320.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 8, 1992.*Decided Feb. 14, 1992.

Before FARRIS, NOONAN and TROTT, Circuit Judges.


1
ORDER**


2
Todd Robert Udell appeals his conviction and sentence following a guilty plea to violation of 21 U.S.C. § 846 and § 841(a)(1), conspiracy to manufacture methamphetamine and possess methamphetamine with intent to distribute.


3
Udell preserved the right to appeal whether the district court erred in denying him standing to challenge the government's undercover operation as outrageous conduct.   In United States v. Allen, No. 90-50666, slip op.  (9th Cir. ______, 1992), we held that the undercover operation in question did not constitute outrageous government conduct.   Therefore any error which the district court might have committed in denying Udell standing on this issue was harmless.


4
Udell also appeals his sentence under the Sentencing Guidelines, contending that his base offense level of 34 was improperly calculated.   As part of the plea agreement, Udell and the government agreed that he would be sentenced to a base offense level of 34.   In open court, Udell waived his right to appeal a sentence which remained within the parameters of that agreement.   Consequently, his appeal on this issue must be dismissed.   United States v. Navarro-Botello, 912 F.2d 318, 321-22 (9th Cir.1990).


5
The judgment of the district court is AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to Fed.R.App.P. 34(a) and Ninth Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3